Exhibit 99.1 LITHIA MOTORS REPORTS THIRD QUARTER 2 $0.37 PER SHARE, INTRODUCES 2$1.03-1.11 PER SHARE Medford, Oregon, October 27, 2010 (1:05 p.m. PT) – Lithia Motors, Inc. (NYSE: LAD) today reported 2010 third quarter net income from continuing operations of $0.37 per diluted share. This compares to a 2009 adjusted third quarter net income from continuing operations of $0.40 per diluted share. The results include 23% more shares outstanding in 2010 compared to 2009 primarily due to the equity offering at the end of 2009. Third quarter 2010 revenue from continuing operations increased 15% to $582.7 million, compared to $508.0 million in the year-ago period, mainly driven by improved vehicle sales. Third
